DETAILED ACTION
The office action is in response to original application filed on 12-17-19. Claims 1-6 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 3 recites the limitation "the fifth switch" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 5-6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2008/0067973 to Ishikawa et al. (“Ishikawa”).
Regarding claim 1, Ishikawa discloses a low voltage compensation system (figs. 1-7) for a micro electric vehicle (para; 0015, Among the vehicles having the motor driving apparatus shown in FIG. 6 mounted thereon, particularly in a hybrid vehicle) comprising: a motor (fig. 1, MG1 and MG2) configured to drive a micro electric vehicle (fig. 2); a motor control unit (electrical control unit (ECU) 80) configured to control the motor and supply power received from a main battery 
Regarding claim 5, Ishikawa discloses an OBC for charging the main battery (para; 0053, lines 4-5, motor   generator MG2 charges main battery MB through inverter unit 16); an LDC (fig. 2, 20) for charging the sub battery cell; and a fifth switch (fig. 4, Q1-Q4) connected between the sub battery cell and the LDC (figs. 1-2).
Regarding claim 6, Ishikawa discloses wherein when the main battery is in a charge mode (fig. 4 and para; 0101, DC/DC converter 20 to be the desired charging voltage as the target of subsidiary battery SB), the fifth switch is converted to the ON state (Q1 to Q4 are turned on/off), and the sub battery cell is charged by the LDC (20).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that the 112 rejection of claim 3 must be overcome also.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakanishi et al. US 2020/0269699 Al- A vehicle-mounted power supply system according to the present invention is provided with: a main battery; a subbattery; a voltage regulating unit which regulates the voltage of power supplied from the main battery and the sub-battery; and a state detecting unit which detects the state of the sub-battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836